DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on June 16, 2022, claims 7-20, 29, 39 and 42 have been canceled and claim 1 has been amended.  Therefore, claims 1-6, 21-28, 30-38, 40 and 41 are currently pending for examination.
 
Allowable Subject Matter
Claims 1-6, 21-28, 30-38, 40 and 41 (renumbered as claims 1-25) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the amended claim 1 recites the subject matter in claim 42 which was indicated as allowable in the previous office action.
Regarding claim 21, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments filed on June 10, 2021 (see page 17, paragraphs 1-3).
Regarding claims 2-6, 22-28, 30-38, 40 and 41, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687